Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 03/02/21, applicants have amended claims 1 and 41.  In view of the amendment the art rejection have been withdrawn.

The following is an examiner’s statement of reasons for allowance: the subject matter of claims 1-20 and 41 is allowable in view of the amendment and persuasive argument.  As argued by applicants (see Remarks pages 9-10) in William Gauthier the apparatus is environmental control apparatus to regulate the temperature and humidity of an environment in which a patient may be places (see column 1, lines 4-7, 55-61, and column 2, lines 62-64).  Modifying Gauthier’s nebulizer to generate a mist comprises at least one solvent selected from alcohols, ethers, esters, and ketones would impose health risk. Sarui merely discloses generating an aerosol for treating athlete’s foot by turning the lesion into “a humid powdery starch-like crust” or “a white cotton-waste-like crust, comprising 3 to 8 mm long fibers.” Sarui, col. 1, 11. 28-32. One of ordinary skilled in the art would have understood that a mist that turns a lesion into a “crust” is not “configured to improve smoothness of the surface of the object,” as recited in, for example, the presently amended claim 1. Accordingly, Sarui fails to disclose that the mist “is configured to surround the object and interact with the surface of the object to improve smoothness of the surface of the object”.  Prior art of record does not disclose or suggest An apparatus for smoothing a surface of an object, the apparatus comprising: a chamber; a reservoir configured to hold a liquid for smoothing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/